Citation Nr: 1020963	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for Osler-Weber-Rendu syndrome (also known as hereditary 
hemorrhagic telangiectasia), due to VA treatment, including 
1984 septoplasty surgery.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for an acquired psychiatric disorder, including major 
depression and anxiety, including as secondary to Osler-
Weber-Rendu syndrome due to VA treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
) in San Diego, California, which denied the claims on 
appeal.  The Board Remanded the appeal in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a communication dated in April 2010, the Veteran clarified 
that he wishes to appear before the Board for a hearing to be 
conducted at the local RO.  As the Veteran requested a 
hearing before the Board previously, and requested that the 
hearing scheduled for July 2006 be rescheduled, the Veteran 
should be scheduled for a Travel Board hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before the Board to be conducted 
at the RO.

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


